 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDAce Doran Hauling&Rigging CompanyandTruckDrivers, Chauffeurs and Helpers Local Union No.100, an Affiliate of the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America.Case 9-CA-5949June 23, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSorder transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel's Mo-tion for Summary Judgment should not be granted.Respondent thereafter filed a response to Notice ToShow Cause, and a memorandum in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:Upon a charge filed on November 18, 1970, by TruckDrivers, Chauffeurs and Helpers Local Union No. 100,an affiliate of the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Union, and duly served onAce Doran Hauling & Rigging Company, herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 9, issued a complaint on January 6, 1971,against Respondent, alleging that Respondent had en-gaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of the charge,complaint, and notice of hearing before a Trial Exam-iner were duly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on August 10, 1970,following a Board election in Case 9-RC-8470 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon September 28, 1970, again on October 12, 1970, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On January 15, 1971, Respondent filed itsanswer to the complaint admitting in part, and denyingin part, the allegations in the complaint, and allegingcertain affirmative defenses.On March 12, 1971, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, contending that the Respondent's answer tothe complaint raises no litigable issues, and praying theBoard to grant the Motion for Summary Judgment.Subsequently, on March 31, 1971, the Board issued an'Official notice is taken of the record in the representation proceeding,Case 9-RC-8470 as the term "record" is defined in Secs. 102.68 and102 69(f) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB 938, enfd. 388 F.2d 683 (C.A. 4,1968);Golden Age Beverage Co.,167 NLRB 151,Intertype Co. v. Penello,269 F Supp. 573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378, enfd 397F 2d 91 (C.A 7, 1968); Sec 9(d) of the NLRB.RULING ON THE MOTION FOR SUMMARYJUDGMENTIn its response to the Notice To Show Cause, just asin its answer to the complaint, the Respondent con-tends that the certification issued to the Union on Au-gust 10, 1970, is invalid by reason that the RegionalDirector erred in including independent contractors inthe bargaining unit and by failing to find that the BlueRock Road operation and the Kellogg Avenue opera-tion are separate and distinct business entities and con-stitute separate bargaining units.2 We find that the Re-spondent's contentions in these respects are identical tothe contentions it raised, and which were litigated anddecided in the underlying representation case, and, ac-cordingly, must be dismissed for lack of merit.The record in Case 9-RC-8470 reflects that on June8, 1970, after a hearing in which the Respondent par-ticipated, the Regional Director issued his Decisionand Direction of Election. Contrary to the contentionsof the Respondent, the Regional Director found thatthe single owner-drivers and all nonowner-drivers op-erating equipment under lease to the Respondent wereemployees within the meaning of the Act, and not inde-pendent contractors. The Regional Director furtherfound, again contrary to the contention of the Re-spondent, that the drivers employed at the Respond-ent'sKellogg Avenue terminal enjoyed duties, skills,working and employment conditions similar to thedrivers at its Blue Rock Road terminal, and that thedrivers at both locations were properly included in asingle combined unit.IIn addition to its contentions concerning the alleged inappropriatenessof the unit, the Respondentasserts inboth its answer and response to theNotice To Show Cause that the Union's demand for bargaining would forcethe Respondent to enter into the Teamsters' "Central States Over The RoadAgreement and Iron and Steel Addendum," thus causing the Respondentand the Union to violate the antitrust laws of the United States and Section10(e) of the National Labor Relations Act. We find no merit in this asser-tion. In view of the Respondent's refusal to meet and bargain with the Unionits assertionsas to the subjects for bargaining are anticipatory and prema-ture. Section 8(d) of the Act, moreover, requires that the Respondent meetwith the Union at reasonable times and confer in good faith with respect towages, hours, and other terms and conditions of employment-but it doesnot require the Respondent to agree to any proposal or to make any conces-sion191 NLRB No. 63 ACE DORAN HAULING & RIGGING COMPANYOn June 19, 1970, the Respondent filed with theBoard a request for review, supported by a brief inwhich it raised the same assertions, contentions, andarguments as it now advances in this unfair labor prac-tice proceeding. By telegram dated July 15, 1970, theBoard denied the Respondent's request on grounds thatit raised no substantial issues warranting review. Uponour review of the record in this unfair labor practiceproceeding and the record in Case 9-RC-8470, weadhere to that view and find no reason to disturb thefindings and conclusions of the Regional Director.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior repre-sentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.We shall, accordingly, grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is an Ohio corporation engaged inthe business of contract machine and steel hauling andtransports from its location at Blue Rock Road andKellogg Avenue in the Cincinnati, Ohio, area. Duringthe past 12 months, which is a representative period,the Respondent had gross revenues in excess of $500,-000, of which at least $50,000 was derived from haulingservices performed by the Respondent for customerslocated outside the State of Ohio.'We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning of'SeePittsburgh Plate GlassCo. v. N.L.R.B.,313 U.S. 146,162 (1941),Rules and Regulations of the Board, Sees.102.67(£)and 102.69(c).'In its answer the Respondent seeks to controvert the allegations ofparagraph 2(a) of the complaint by contending that it is also a commoncarrier of freight by motor vehicle and that its steel hauling operations at theKellogg Avenue location are the sole responsibility of an independent con-tractor. On the basis of the record,including the record in Case 9-RC-8470,we find that the allegations of the complaint adequately describe the Re-spondent's business operations and, as its answer admits,the Respondent isengaged in commerce within the meaning of the Act429Section 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDTruck Drivers, Chauffeurs and Helpers Local UnionNo. 100, an affiliate of the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All single owner-drivers and all nonowner-driversoperating equipment under lease to the Employer,and all drivers operating the Employer's equip-ment out of its Blue Rock Road and Kellogg Ave-nue terminalsof the Employer's Cincinnati, Ohio,operations, but excluding office clerical employees,guards, multiple owner-nondrivers, and all othersupervisors as defined in the Act, and all otheremployees.2.The certificationA majority of the employees of Respondent in saidunit, in a secret mail ballot election conducted underthe supervision of the Regional Director for Region 9,designated the Union as their representative for thepurpose of collective bargaining with the Respondent.The Union was certified as the collective-bargainingrepresentative of the employees in said unit on August10, 1970,and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a) of theAct.B.The Request To Bargain andRespondent's RefusalCommencing in September 1970, and at all timesthereafter, the Union has requested the Respondent tobargain collectively with it as the exclusive collective-bargaining representative of all the employees in theabove-described unit. Commencing on or about Sep-tember 28, 1970, and continuing at all times thereafterto date, the Respondent has refused, and continues torefuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining of allemployees in said unit. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that the Respondent has, sinceSeptember 28, 1970, and at all times thereafter, refusedto bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached, embody such under-standing in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (CA. 5), cert. denied 379 U.S. 817;BurnettConstructionCompany,149NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAw1.AceDoran Hauling&Rigging Company is anemployer engaged in commercewithin themeaning ofSection 2(6) and(7) of the Act.2.TruckDrivers,Chauffeurs and Helpers LocalUnion No.100, an affiliateof theInternational Broth-erhood ofTeamsters, Chauffeurs,Warehousemen andHelpersof America, is a labor organization within themeaning of Section 2(5) of the Act.3.All single owner-drivers and all nonowner-driversoperating equipment under lease to the Employer, andall drivers operating the Employer's equipment out ofitsBlueRock Road and Kellogg Avenue terminals ofthe Employer's Cincinnati, Ohio, operations, but ex-cluding office clerical employees, guards, multiple own-er-nondrivers, and all other supervisors as defined inthe Act, and all other employees, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since August 10, 1970, the above-named organiza-tion has been and now is the certified and exclusiverepresentative of all employees in the aforesaid appro-priate unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By refusing on or about September 28, 1970, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respond-ent in the appropriate unit, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Ace DoranHauling & Rigging Company, its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment, with Truck Drivers, Chauffeurs, andHelpers Local Union No. 100, an affiliate of the Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America as the exclusivebargaining representative of its employees in the fol-lowing appropriate unit:All single owner-drivers and all nonowner-driversoperating equipment under lease to the Employer,and all drivers operating the Employer's equip-ment out of its Blue Rock Road and Kellogg Ave-nue terminals of the Employer's Cincinnati, Ohio,operations, but excluding office clerical employees,guards, multiple owner-nondrivers, and all othersupervisors as defined in the Act, and all otheremployees. ACE DORAN HAULING & RIGGING COMPANY(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request,bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages,hours,and other terms andconditions of employment,and, if an understanding isreached,embody such understanding in a signed agree-ment.(b) Post at its Cincinnati,Ohio,terminals copies ofthe attached notice marked "Appendix."5Copies ofsaid notice,on forms provided by the Regional Direc-tor for Region 9,after being duly signed by Respond-ent's representative,shall be posted by Respondent im-mediately upon receipt thereof,and be maintained byit for 60 consecutive days thereafter,in conspicuousplaces,including all places where notices to employeesare customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered,defaced,or covered by any other material.(c)Notify the Regional Director for Region 9, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.CHAIRMAN MILLER,dissenting:Because it appears to me that the Board erred, as amatter of law, in holding that persons situated similarlyto those inGreyvan Lines v. Harrison,156 F.2d 412(C.A. 7, 1946),affd. 331 U.S. 704(1947),and inNa-tional Van Linesv.N..L.R.B.,273 F.2d 402(C.A. 7,1960),were employees,rather than finding them to beindependent contractors as the law established in thosecases would require, I respectfully dissent from mycolleagues' decision to grant the Motion for SummaryJudgment herein.5In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "POSTEDBY ORDEROF THE NATIONAL LABOR RELATIONSBOARD"shall be changedto read "POSTEDPURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government431concerning rates of pay,wages,hours, and otherterms and conditions of employment with TruckDrivers,Chauffeurs and Helpers Local Union No.100, an affiliate of the International Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of America,as the exclusive representa-tive of the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL,upon request,bargainwith theabove-named Union,as the exclusive representa-tive of all employees in the bargaining unit de-scribed below,with respect to rates of pay,wages,hours, and other terms and conditions of employ-ment,and, if an understanding is reached,embodysuch understanding in a signed agreement. Thebargaining unit is:All single owner-drivers and all nonowner-drivers operating equipment under lease tothe Employer,and all drivers operating theEmployer's equipment out of its Blue RockRoad and Kellogg Avenue terminals of theEmployer's Cincinnati, Ohio, operations, butexcluding office clerical employees,guards,multiple owner-nondrivers,and all othersupervisors as defined in the Act,and allother employees.ACE DORAN HAULING& RIGGINGCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Federal Office Building,Room 2407,550 MainStreet,Cincinnati,Ohio 45202,Telephone 513-684-3686.WE WILL NOTrefuse to bargain collectively